Case 1:19-mj-00482-DLP Document 2 Filed 05/01/19 Page 1 of 5 PagelD #: 2.

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

United States of America

 

 

 

)
Vv. )
) Case No.
) 1:19-mj-0482
DALLAS JONES.
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 13, 2019 in the county of __ Marion in the
Southern _ District of Indiana , the defendant(s) violated:
Code Section . Offense Description
18 U.S.C. § 751(a) Escape

This criminal complaint is based on these facts:

See attached affidavit.

an Continued on the attached sheet.

Complainant’s signature

William L. Kaulfers, Jr., Dep. U. S. Marshal, USMS

 

Printed name and title
Sworn to before me and signed in my presence.

Date: 05/01/2019 once S... hepa

~Duiled’s si ignattre

City and state: Indianapolis, IN Doris L. Pryor, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00482-DLP Document 2 Filed 05/01/19 Page 2 of 5 PagelD #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Deputy United States Marshal William L. Kaulfers, Jr., being duly sworn, depose and
state:

1. I have been a Deputy United States Marshal (““DUSM”) with the United States
Marshals Service (“USMS”) for 16 years. I am a graduate of the Criminal Investigator Training
Program and the Basic Deputy United States Marshal program at the Federal Law Enforcement
Training Center in Glynco, Georgia. I am currently assigned to the Great Lakes Regional
Fugitive Task Force, Indianapolis office of the USMS. I have an Associate’s Degree in Criminal
Justice and am an “investigative or law enforcement officer” of the United States. That is, an
officer of the United States who is empowered by the law to conduct investigations of, and to
make arrests for, the offenses enumerated in Titles 18 and 21 of the United States Code.

2. The information in this affidavit is based on my personal knowledge, training, and
experience, as well as information provided to me by other law enforcement officers and
individuals. I make this affidavit in support of a criminal complaint and arrest warrant charging
Dallas JONES, USMS #12430-028, with Escape, in violation of 18 U.S.C. § 751(a). This
affidavit does not include each and every fact known to me about the investigation, but rather
only those facts that I believe are sufficient to establish the requisite probable cause.

3. On November 17, 2015, JONES was convicted in the United States District Court
for the Southern District of Indiana, Cause No. 1:14-cr-136-01-SEB-DML-1, of Felon in
Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). JONES was sentenced to 48
months of imprisonment, followed by 3 years of supervised release.

4, The Federal Bureau of Prisons (“BOP”) designated JONES to the Federal

Correctional Institution in Leavenworth, Kansas.
Case 1:19-mj-00482-DLP Document 2 Filed 05/01/19 Page 3 of 5 PagelD #: 4

5. On July 25, 2018, the BOP transferred J ONES to the Volunteers of America
(“VOA”), a Residential Reentry Center (“RRC”) located in Indianapolis, Indiana. JONES was to
remain at the VOA until his projected release date of May 26, 2019. |

6. The VOA has contracted with the BOP to serve as a residential community
correctional center. Facilities like the VOA assist inmates nearing the end of their sentences of
confinement with the transition from confinement back to the community. |

7. Inmates who reside at the VOA under the VOA-BOP contract remain in the
custody of the BOP.

8. On January 10, 2019, JONES was disciplined by the VOA for deviating from the
sign out locations on his issued pass without permission. As punishment for this violation,
JONES was removed from the VOA and sent to the Henderson County Jail in Henderson,
Kentucky.

9. On February 19, 2019, JONES was returned to the VOA.

10. That same day, JONES executed a Conditions of Residential Community
Corrections in which he indicated that he understood that he was required to abide by the rules
and regulations of the VOA. JONES was also apprised that he was required to return to the
VOA at the time stated on his pass and that escape from an unescorted community program was
a prohibited act. JONES also executed a Contractual Agreement indicating that he knew and

understood these rules and regulations.

11. On April 12, 2019, JONES informed VOA staff members that he had blood in his

urine. At approximately 11:00 p.m. on April 12, JONES was transported from VOA to Eskenazi

Hospital by ambulance.
Case 1:19-mj-00482-DLP Document 2 Filed 05/01/19 Page 4 of 5 PagelD #: 5

12. At 2:12 a.m. on April 13, 2019, VOA staff members determined that JONES’s
GPS monitoring unit had been removed. Staff members at Eskenazi Hospital confirmed that
JONES was not at the hospital.

13.  At3:00 a.m. on April 13, 2019, VOA’s Acting Residential Reentry Manager,
Mary Hueter, attempted to locate JONES by contacting local hospitals and the Marion County
Jail. Hueter, however, was unable to find JONES.

14. The RRC staff then initiated escape procedures but were unable to locate JONES
at any jails, hospitals, or via his emergency points of contact.

15. Accordingly, on April 13, 2019, Hueter issued a Notice of Escaped Federal
Prisoner on JONES.

16. | JONES was supposed to return to the VOA after being treated at Eskenazi
Hospital. JONES was not scheduled to be released from the VOA until May 26, 2019, and no
one from either the VOA or the BOP authorized JONES to fail to return to the VOA on April 13,
2019.

17. JONES did not return to the VOA on April 13, 2019, and, as of the date of this

affidavit, JONES has not returned to the VOA.
Case 1:19-mj-00482-DLP Document 2 Filed 05/01/19 Page 5 of 5 PagelD #: 6

18. Based on the foregoing facts, your affiant believes that there is probable cause to
believe that JONES violated 18 U.S.C. § 751(a).

AFFIANT FURTHER SAYETH NOT.

William L. Kaeffers, Jr.
Deputy United States Marshal
United States Marshals Service

te,

day of May, 2019.. mt,

\&

Subscribed and sworn to before me this \

x. . _
ere | Yum =
Hon. Doris. Pryd? - =
United States MagistrateFudge
Southern Distrief of Indiana
